Citation Nr: 0929851	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  04-26 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD). 

2. Entitlement to an initial rating in excess of 30 percent 
for concussion residuals manifested by headaches.

3. Whether new and material evidence has been received to 
reopen a claim for service connection for a heart disorder.

4. Service connection for a respiratory disorder, to include 
asbestosis. 


REPRESENTATION

Appellant represented by:	Kurt P. Leffler, Attorney


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1964 to May 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002, January 2004, and July 
2004 rating decisions by a Regional Office (RO) of the 
Department of Veterans Affairs (VA). These issues were 
previously the subject of a December 2006 Board remand to 
obtain relevant Social Security Administration (SSA) records. 
The SSA records are associated with the claims file, and the 
issues of an increased rating for PTSD and headaches and 
service connection for a respiratory disorder are ready for 
appellate review.  

The claims of total disability based upon individual 
unemployability (TDIU), service connection for right and left 
knee arthritis, and service connection for left knee 
instability, were granted in a February 2009 Decision Review 
Officer (DRO) decision. Since this decision resulted in a 
full grant of the benefit sought for these issues, these 
issues are no longer on appeal. The issues of an increased 
rating for PTSD and headaches were addressed in the decision, 
but remain on appeal since higher schedular ratings are 
available. See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for a heart 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.





FINDINGS OF FACT

1. The Veteran's PTSD results in occupational and social 
impairment with reduced reliability and productivity due to 
symptoms including: anxiety, depression and difficulty in 
establishing and maintaining effective work and social 
relationships.

2. The Veteran experiences headaches on a weekly basis that 
moderately impair his daily functioning.  

3. The Veteran does not have a clinically diagnosed 
respiratory disorder. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial disability 
rating in excess of 50 percent for PTSD have not been met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.130, Diagnostic Code 9411 (2008).

2. The criteria for entitlement to a disability rating in 
excess of 30 percent for headaches have not been met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
3.400(o), 4.1-4.7, 4.124a, Diagnostic Code 8100 (2008).

3. The criteria for service connection for a respiratory 
disorder are not met. 
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in November 2000, 
September 2003, January 2005, June 2005, April 2006, June 
2008, and November 2008. These letters effectively satisfied 
the notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the Veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he 
was expected to provide. Of note, 38 C.F.R. § 3.159 has been 
revised in part. These revisions are effective as of May 30, 
2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008). The final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim. 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until an April 2006 letter. Although this notification 
obligation was not met before the initial RO decisions, the 
Board finds this timing error non-prejudicial since he was 
afforded an opportunity to respond in light of this notice 
prior to subsequent adjudication by the agency of original 
jurisdiction in the February 2009 Supplemental Statement of 
the Case. 

Regarding the Veteran's increased rating claims, the June 
2008 letter provided notice as it pertains to the issues of 
to the Court of Appeals for Veterans Claims (Court) precedent 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). The Board 
also notes that claim of an increased rating for PTSD is a 
downstream issue from the grant of service connection. 
Grantham v. Brown, 114 F.3d 1156 (1997). VA's General Counsel 
has held that no VCAA notice is required for such downstream 
issues, and that a Court decision suggesting otherwise was 
not binding precedent. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 
(May 5, 2004); cf. Huston v. Principi, 17 Vet. App. 370 
(2002). The Board is bound by the General Counsel's opinion. 
38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC 8-2003; 69 Fed. 
Reg. 25180 (May 5, 2004). The Board finds that VA fulfilled 
its duty to notify. 

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, private medical records, VA treatment 
records, and SSA records are associated with the claims file. 
There are VA examination reports regarding the Veteran's 
headaches and PTSD. 

The Veteran was not afforded a VA examination for his claim 
of a respiratory disorder. In this circumstance, there is no 
duty on the part of VA to provide a medical examination, 
because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the Veteran has been advised of the need to submit 
competent medical evidence indicating that he has the 
disorder in question, and further substantiating evidence  
suggestive of a linkage between his active service and the 
current disorder, if shown. The Veteran has not done so, and 
no evidence thus supportive has otherwise been obtained. 
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the Veteran under 
the VCAA, does not contain competent evidence to suggest that 
the Veteran has a respiratory disorder related to military 
service.        

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge. Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination). 
The Board finds the RO fulfilled its duty to assist. 

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claims. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analyses

Increased Ratings

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings. See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995). Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). However, where the question 
for consideration is the propriety of the initial disability 
rating assigned, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" is required. See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

An initial rating in excess of 50 percent for PTSD

The Veteran contends that his PTSD symptoms approximate the 
criteria for a rating in excess of 50 percent. The Board 
finds that the preponderance of the evidence is against the 
claim, and it will be denied.

In a July 2004 decision, the RO granted the Veteran's service 
connection claim for PTSD and assigned a 10 percent rating 
under Diagnostic Code 9411. 38 C.F.R. § 4.130, Diagnostic 
Code 9411. A DRO decision in June 2009 increased the initial 
PTSD rating from 10 percent to the current 50 percent. PTSD 
is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411; 
however, the criteria for rating psychiatric disability, 
other than eating disorders, is contained in the General 
Rating Formula.

Under the General Rating Formula, a 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships. 
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating. Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM- 
IV). A score of 21-30 indicates behavior is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day, no job, home or friends). A 
score of 31-40 indicates some impairment in reality testing 
or communication (e.g., speech is at times illogical, obscure 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently assaults younger children, 
is defiant at home, and is failing at school). A score of 41- 
50 indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job). A score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers). See 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., American Psychiatric Association (DSM-IV).

Private medical records from approximately 1983 to 1998 
reference the Veteran experiencing panic attacks. For many 
years, the Veteran relied on medication to control his 
psychiatric symptoms. VA psychiatric reports from January and 
February 2001 reflected that the Veteran was particularly 
concerned that he maintains his medication regimen to prevent 
a flare-up of his symptoms. At the time, the Veteran did not 
have any memory or speech impairment and was appropriately 
dressed and groomed. The examiner did not find any severe 
symptoms, such as hallucinations or suicide ideation, 
present. These treatment notes reflected GAF scores of 65 and 
70 for mild PTSD symptoms. The record shows continued VA 
treatment for his PTSD symptoms, including active 
participation in anger management classes. VA treatment notes 
from 2002 to 2006 did not show severe PTSD related symptoms. 
The Veteran reported feeling isolated and anger management 
difficulties. However, he never reported hallucinations, 
suicide intentions, or incapacitating depression. Healthcare 
providers did not find the Veteran to have poor hygiene or 
inadequate behavior. As a reflection, VA treatment notes from 
March 2003 and October 2004, showed GAF scores of 70 and 73, 
respectively, for mild symptoms.       

The Veteran submitted a December 2004 letter by J.H., PhD. 
Dr. J.H. recounted the Veteran's in-service stressors and how 
his PTSD symptoms affected him following service. The current 
PTSD symptoms included: restricted range of affect when 
recounting horrific stressors, hypervigilance, anger 
outbursts, sleep disturbances, and anxiety. Dr. J.H. opined 
that the Veteran has had chronic PTSD for over 30 years and 
his current symptoms render him unemployable. He further 
opined that the Veteran's symptoms have been at its present 
severity since 1997.

SSA records reflect that the Veteran has been in receipt of 
disability benefits since July 1999. An April 2003 SSA 
determination noted anxiety as a secondary diagnosis 
contributing to his overall disability. 

The Veteran underwent a VA examination in May 2008. He 
reported having depression resulting from isolation and 
loneliness. He avoided leaving his farm whenever possible. At 
one time, he confirmed being suicidal. However, the Veteran 
was appropriately groomed and dressed. He behaved 
appropriately. During the psychiatric examination, the 
examiner noted a flat affect, depressed mood, and a mildly 
impaired recent memory. The Veteran affirmed functioning best 
in isolation. The examiner diagnosed PTSD and assigned a GAF 
score of 45. She described the Veteran being "significantly 
impaired" by his PTSD symptoms. The Veteran's PTSD symptoms 
necessitated isolation and medication to avoid flare-ups. She 
stated the prognosis for improvement is poor. 

The Board finds that the Veteran's PTSD symptoms most closely 
approximate the criteria contemplated by a 50 percent rating. 
38 C.F.R. § 4.130, Diagnostic Code 9411. The record shows 
that the Veteran experiences serious social and occupational 
impairment from his PTSD symptoms. However, the record does 
not show symptoms such as gross memory impairment, spatial 
disorientation, poor personal hygiene or inappropriate 
behavior. See id. While the Veteran remains isolated and 
relies on medication to control his symptoms, treatment notes 
reflect that he able to maintain his personal hygiene, exert 
control over his impulses, and actively participate in anger 
management classes. His most recent and lowest GAF score is 
45 to reflect the serious symptoms contemplated by the 50 
percent rating criteria. The symptoms contemplated by the 70 
percent rating criteria pertain to more severe symptoms that 
limit communication, memory, and manifest in inappropriate 
behavior and a neglect of personal hygiene. See id. To date, 
the record does not demonstrate that the Veteran's symptoms 
approximate the greater severity contemplated by the 70 
percent rating, and an initial rating in excess of 50 percent 
is denied. 

The Board finds no reason for referral to the Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1). That is, there is 
no evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or interference with employment, to 
suggest that the Veteran's PTSD is not adequately compensated 
by the regular rating schedule. See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).
    
A rating in excess of 30 percent for headaches   

The Veteran contends his service connected concussion 
residuals manifested as headaches approximate the criteria 
for a rating in excess of 30 percent. The preponderance of 
the evidence is against the Veteran's contention, and the 
claim is denied.

In a May 1983 decision, the RO granted the Veteran service 
connection for concussion residuals manifested as headaches. 
It assigned a noncompensable rating under Diagnostic Code 
8045-8099. The current 30 percent rating was assigned in the 
June 2009 DRO decision. While the Veteran's entire history is 
reviewed when assigning a disability evaluation, 38 C.F.R. § 
4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994). However, the Court 
held that "staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings. Hart v. 
Mansfield, 21 Vet. App. 505 (2007). The Veteran filed his 
present claim in July 2000, and the Board will consider this 
entire time period and one year prior to the claim in 
evaluating the severity of his service connected headaches. 
Id.; 38 C.F.R. § 3.400(o). 

Migraine headaches are rated in accordance with 38 C.F.R. § 
4.124a, Diagnostic Code 8100. A 30 percent rating is 
warranted for characteristic prostrating attacks occurring on 
an average once a month over the last several months. A 50 
percent rating is warranted for very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability. Assignment of a 50 percent 
disability evaluation is the maximum schedular rating allowed 
under Diagnostic Code 8100.

As part of his July 2000 claim, the Veteran submitted a 
letter by J.M., MD. He stated that Veteran has chronic 
headaches as a result of his in-service head injury. 

VA treatment records from 2001 to 2006 do not reflect any 
specific treatment for headaches. The Veteran underwent a May 
2008 VA examination. He reported experiencing headaches for 
several hours on a weekly basis that he treated with 
ibuprofen. During the headaches, he reported being limited in 
his ability to function, but not being incapacitated. The 
examiner commented that the Veteran's headaches should not 
pose a limitation on occupational function.   

The Veteran's headaches disability does not approximate the 
criteria for a 30 percent rating. 38 C.F.R. § 4.124a, 
Diagnostic Code 8100. The record does not show that the 
Veteran has ever experienced headaches of a severity or 
frequency to leave him incapacitated. The May 2008 VA 
examination report reflected that the Veteran experienced 
headaches on a weekly basis that impair his daily 
functioning. These symptoms are not contemplated by the 50 
percent rating criteria. See id. A rating in excess of 30 
percent for headaches is denied. 

Service connection for a respiratory disorder, to include 
asbestosis

The Veteran contends he has a respiratory disorder that is 
related to service. The preponderance of the evidence is 
against the claim, and it will be denied. 

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service treatment records reflected that the Veteran reported 
having asthma as a very young child. An April 1967 note 
showed the Veteran complained of chest pain after an injury. 
However, no abnormalities were noted during physical 
examination or on the X-ray results. The following September, 
the Veteran again complained of breathing difficulties and 
was diagnosed with bronchitis. The Veteran's separation 
examination report, dated January 1968, did not reflect any 
respiratory disorders. 

There is no medical evidence reflecting treatment or a 
clinical diagnosis of any respiratory disorder. It is well-
settled that the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a disability - the first 
prong of a successful claim of service connection. In the 
absence of proof of a present disability, there is no valid 
claim presented. See Brammer v. Derwinski,  3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). By 
"disability" is meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations." 38 C.F.R. § 4.1; see Davis 
v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing 
with approval VA's definition of "disability" in 38 C.F.R. 
§ 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993) (A "disability" is a disease, injury, or other 
physical or mental defect."). 

In addition to the medical evidence, the Board has considered 
the Veteran's assertions; however, this evidence does not 
provide any basis for allowance of the claim. While the 
Veteran may well believe that he has a respiratory disorder 
related to his military service, in the absence of any 
competent evidence establishing a respiratory disorder, his 
claim must fail. In this regard, the Board notes that the 
Veteran is competent to offer evidence as to facts within his 
personal knowledge, such as the occurrence of an in-service 
injury, and his own symptoms, including claims of breathing 
difficulties. However, medical questions of diagnosis are 
within the province of trained medical professionals. Jones 
v. Brown, 7 Vet. App. 134, 137- 38 (1994). As a layman 
without the appropriate medical training or expertise, the 
Veteran simply is not competent to render a probative 
(persuasive) opinion on such a medical matter. See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge). 
Hence, his own assertions of his medical status have no 
probative value. Without competent medical evidence showing a 
respiratory disorder, the claim is denied. 


ORDER

A rating in excess of 50 percent for PTSD is denied. 

A rating in excess of 30 percent for concussion residuals, 
manifested as headaches is denied. 

Service connection for a respiratory disorder to include 
asbestosis is denied. 


REMAND

In October 1983, the RO denied service connection for a heart 
disorder. The Veteran did not appeal this decision and it 
became final. See 38 U.S.C.A. § 7105(c) (2002). Thus, the 
Veteran's July 2000 service connection claim for a heart 
disorder must be characterized as a petition to reopen a 
service connection claim for a heart disorder, last finally 
denied in an October 1983 RO decision. The record does not 
show that the Veteran was adequately notified about the 
information and evidence necessary to reopen a previously 
denied claim. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that VA's duty to notify included advising the claimant of 
the evidence and information that is necessary to reopen the 
claim and notifying the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant. It 
further held that VA must, in the context of a claim to 
reopen, examine the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

The issue of whether new and material evidence has been 
received is remanded for notification in compliance with the 
Court's Kent decision. Id. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided notice 
consistent with the requirements of 38 
U.S.C.A. § 5103(a) (2002), 
38 C.F.R. § 3.159(b) (2008), and the 
Court's decision in Kent, as above. Apart 
from any other requirements applicable 
under 38 U.S.C.A. § 5103(a) (2002) and 38 
C.F.R. § 3.159(b) (2008), the RO should 
advise the Veteran of the evidence and 
information that is necessary to reopen 
the claim and the evidence and information 
that is necessary to establish entitlement 
to the underlying claim for the benefits 
sought. In doing so, the RO should advise 
the Veteran that evidence that a heart 
disorder was incurred in-service was found 
insufficient in the previous denial.

2. The RO/AMC will ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment for heart disorder 
symptoms that is not evidenced by the 
current record. The Veteran should be 
provided with the necessary authorizations 
for the release of any treatment records 
not currently on file. The RO/AMC should 
then obtain these records and associate 
them with the claims folder.  

3. The RO should review the claims file to 
ensure that all of the requested 
development has been completed to the 
extent possible. Stegall v. West, 11 Vet. 
App. 268 (1998). The RO should review the 
record, to include all additional 
evidence, and readjudicate the claim. If 
any benefits sought remain denied, the 
Veteran and his representative should be 
issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


